Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-18 the reply filed on 01/03/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beloff (US 6,206,356).
5.	Regarding independent claim 1, Beloff discloses a cutting table (Abstract, device 10 for supporting an item of food) for supporting a workpiece while cutting the workpiece with a tool, comprising: 
at least one table piece (annotated Fig 1 below, device 10) that comprises a top side and a bottom side (Fig 1); and 

whereby with the workpiece supported on the standoffs, the workpiece may be cut with the tool, the workpiece supported by standoffs even if one or more of the standoffs has been damaged by the tool (Col.3 lines 10-12, The first support members 14 may likewise be formed of any suitable material capable of supporting the food items intended to be used on the device 10).  

    PNG
    media_image1.png
    528
    762
    media_image1.png
    Greyscale

Annotated Figure 1
6.	Regarding claim 2, Beloff discloses the limitations of claim 1, as described above, and further discloses wherein the two or more standoffs comprise a stiff material providing minimal 

7.	Regarding claim 3, Beloff discloses the limitations of claim 2, as described above, and further discloses wherein the stiff material providing minimal cutting resistance comprises expanded polystyrene foam (Col.3 lines 6-10, the base 12 is made of plastic, and expanded polystyrene foam is known as plastic material that has special properties due to its structure).

8.	Regarding claim 4, Beloff discloses the limitations of claim 2, as described above, and further discloses wherein the stiff material providing minimal cutting resistance comprises a material selected from the group consisting of polyisocyanurate foam, expanded polystyrene foam, extruded polystyrene foam, and a cellulosic-base elastic foam material (Col.3 lines 6-10, the base 12 is made of plastic, and expanded polystyrene foam is known as plastic material that has special properties due to its structure).
  
9.	Regarding claim 5, Beloff discloses the limitations of claim 1, as described above, and further discloses wherein the entire table piece, including the two or more standoffs, is formed of a stiff material providing minimal cutting resistance to the tool cutting the workpiece (Col.3 lines 6-10, the base 12 is made of wood or plastic; Col.3 lines 59-62, supporting edge 16 of support members 14 is made of rubber or plastic).

10.	Regarding claim 6, Beloff discloses the limitations of claim 4, as described above, and further discloses wherein the stiff material providing minimal cutting resistance comprises 
  
11.	Regarding claim 7, Beloff discloses the limitations of claim 2, as described above, and further discloses wherein the stiff material providing minimal cutting resistance comprises a material selected from the group consisting of polyisocyanurate foam, expanded polystyrene foam, extruded polystyrene foam, and a cellulosic-base elastic foam material (Col.3 lines 6-10, the base 12 is made of plastic, and expanded polystyrene foam is known as plastic material that has special properties due to its structure).  

12.	Regarding claim 8, Beloff discloses the limitations of claim 1, as described above, and further discloses wherein the two or more standoffs comprise a grid of standoffs spaced in a pattern across the top side of the table piece (Fig 1).  

13.	Regarding claim 9, Beloff discloses the limitations of claim 8, as described above, and further disclose wherein the standoffs are spaced generally equidistantly across the top side of the table piece (Fig 1).
  
14.	Regarding claim 10, Beloff discloses the limitations of claim 8, as described above, and further disclose wherein an area of the standoffs at the generally common top plane comprises between approximately 10% and approximately 40% of an area of the bottom side of the table piece (Fig 1, area of support member 14 is between 10% and 40% of an area of base 12).  

15.	Regarding claim 11, Beloff discloses the limitations of claim 8, as described above, and further disclose wherein an area of the standoffs at the generally common top plane comprises between approximately 20% and approximately 30% of an area of the bottom side of the table piece (Fig 1, area of support member 14 is between 10% and 40% of an area of base 12).  

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 7,156,386) in view of Beloff (US 6,206,356).
18.	Regarding independent claim 16, Johnson et al disclose cutting table for supporting a workpiece above a support surface while cutting the workpiece with a tool, comprising: 

a plurality of standoffs (Fig 5) projecting upwardly from the top side of each foam table and each standoff terminating at a generally common top plane, the standoffs adapted for contacting and supporting a workpiece; 
whereby with the workpiece supported on the standoffs, the workpiece may be cut with the tool, the workpiece supported by standoffs even if one or more of the standoffs has been damaged by the tool (Col 4 lines 2-4, modular cutting board can be used to meet cutting jobs);  
Johnson et al do not teach foam, however Beloff teaches foam table (Fig 1, Col.3 lines 6-10, the base 12 of device 10 is made of plastic material, foam is called expanded plastic). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cutting board of Johnson et al to be made of plastic material taught Beloff for preventing workpiece from slipping out of the board as in use. 

    PNG
    media_image2.png
    658
    500
    media_image2.png
    Greyscale

Annotated Figure 5
19.	Regarding claim 18, Johnson et al, as modified by Beloff, disclose the limitations of claim 16, as described above, and further disclose wherein each table piece, including the standoffs, is formed of expanded polystyrene foam (Col.3 lines 6-10, the base 12 is made of  plastic; Col.3 lines 59-62, supporting edge 16 of support members 14 is made of plastic. Expanded polystyrene foam is known as plastic material that has special properties due to its structure).  

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 7,156,386) in view of Beloff (US 6,206,356), as applied in claim 16, and further in view of Hannah (US 2,911,265).
21.	Regarding claim 17, Johnson et al, as modified by Beloff, disclose the limitations of claim 16, as described above, but Johnson et al do not teach cutting table comprises a support surface, legs, lumber, and channel. However, Hannah teaches a support surface adapted to support the adjacent table pieces in a substantially planar configuration (Fig 5 of Hannah); and 
one or more legs (Fig 5 of Hannah, a pair of legs 38) adapted to support the support surface above an underlying surface such that the generally common top plane of the standoffs is disposed at a convenient cutting height; 
wherein each of the one or more legs comprises a channel ( Fig 5 of Hannah) sized and shaped to receive a first portion of a board of lumber (Fig 5 of Hannah, rails 33) therein to form the support surface; and 
Page 28 of 32Docket No. 32917.5wherein each of the table pieces comprises a complementary channel formed in the bottom side thereof that is sized and shaped to receive a second portion of the board of lumber therein so as to secure the table pieces on the one or more legs against sliding motion in at least one generally horizontal direction (Fig 6 of Hannah, hinges 32 are capable of securing the table pieces). 
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cutting board of Johnson et al by incorporating supporting surface, legs, rails, and hinges taught by Hannah for supporting cutting board at convenient height for user may do cutting jobs easily while standing, and for securing the table pieces on the supporting structure against sliding motion in horizontal direction.

    PNG
    media_image3.png
    423
    570
    media_image3.png
    Greyscale

	Figure 6 of Hannah	

Allowable Subject Matter
22.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 12, the closest art of record, Beloff (US 6,206,356), discloses the limitations, as described above, but Beloff, alone or in combination does not teach, suggest, or make obvious standoffs of a first of the table pieces are spaced to fit in spaces between standoffs of a second of the table pieces when the second of the table pieces is inverted and disposed above the first of the table pieces, such that the standoffs of the first of the table pieces are adapted to nest among the standoffs of the second of the table pieces as required by claim, in combination with additional elements of the claim.
Claims 13-15 would be allowed as being dependent from an allowed claim.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723